DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 6 are allowed since the prior art of record fails to disclose or render obvious a FPGA based transaction system comprising each of the claimed MTCPU, MPU, TPU and MU performing all the claimed functions of these units.  Although the prior art of record does disclose the use of FPGAs in processing TCP transactions, none of the prior art discloses or renders obvious all of the units and functions claimed.  Independent claim 11 is allowed since the prior art of record fails to disclose or render obvious a method using of establishing a TCP connection using an FPGA based transaction system comprising switching a mode of operation between a high performance mode and a conservative mode and saving messages between volatile and non-volatile memories when switching between the modes in the manner claimed.  Although the prior art of record does disclose the use of FPGAs in processing TCP .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Mihelich et al. (U.S. Publication US 2012/0210416 A1), Lanka et al. (U.S. Publication US 2016/0308718 A1), Kavanagh et al. (U.S. Publication US 2018/0276751 A1), Hermesh et al. (U.S. Publication US 2020/0068048 A1), Sosnowski et al. (U.S. Publication US 2018/0254915 A1), and Matityahu et al. (U.S. Publication US 2011/0211441 A1) disclose relevant system and methods of processing TCP transactions using FPGAs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461